Case 2:19-cr-00040-LGW-BWC Document 79 Filed 10/14/20 Page 1 of 7



                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                             By mgarcia at 1:43 pm, Oct 14, 2020
Case 2:19-cr-00040-LGW-BWC Document 79 Filed 10/14/20 Page 2 of 7
Case 2:19-cr-00040-LGW-BWC Document 79 Filed 10/14/20 Page 3 of 7
Case 2:19-cr-00040-LGW-BWC Document 79 Filed 10/14/20 Page 4 of 7
Case 2:19-cr-00040-LGW-BWC Document 79 Filed 10/14/20 Page 5 of 7
Case 2:19-cr-00040-LGW-BWC Document 79 Filed 10/14/20 Page 6 of 7
Case 2:19-cr-00040-LGW-BWC Document 79 Filed 10/14/20 Page 7 of 7
